ANSTEAD, Judge,
dissenting in part.
I would affirm the judgment as to INA Underwriters Insurance Co. and the compensatory damage award as to Tierra Builders, Inc. but reverse as to the punitive damage award against Tierra and remand for a new trial on that issue. Under Florida law unsworn pleadings from another lawsuit are not admissible unless it is demonstrated that the party against whom the pleadings are to be used supplied the information contained therein. Davidson v. Eddings, 262 So.2d 232 (Fla. 1st DCA), cert. denied, 269 So.2d 371 (Fla.1972); see also Brickley v. Atlantic Coastline R. Co., 153 Fla. 1,13 So.2d 300 (1943); Sea Cabin, Inc. v. Scott, Burk, Royce & Harris, P.A., 496 So.2d 163 (Fla. 4th DCA 1986). I cannot find the error harmless in view of the trial court’s statement in the order denying a new trial that the admission of the counterclaim, if error, was not harmless.